Title: To John Adams from John Langdon, 8 July 1813
From: Langdon, John
To: Adams, John


				
					Ever respected Sr.
					Portsmouth July 8th. 1813
				
				Your letter of the 3d inst. with the sketches of the Naval History of the United States, together with Mr. Clarke’s letter; I have received for which you have my sincere thanks. Your tender allusions to my late afflictions with your kind condolence, is as balm to my bleeding heart. Permit me to say  my Dear Friend, that, I am, from the heighth of human happiness, (by the afflicting stroke of Divine Providence)  bro’t very low, but may I not say with the great Apostle to of the Gentiles, that I am cast down, but, Blessed be God, am not destroyed. At any advanced time of life, to have my dearest friend, and greatest earthly comfort taken from me, is truely grevious; But my duty is to be still and know that it is God, let him do as seemeth his good in his sights, and to remember that my Redeemer liveth. I pray you Sr. to present my very kind respects to your Lady. That you both, may enjoy your usual happiness for years yet to come, and that we all may meet in a better World is the prayer of your Obliged Friend / and Hble. Servt
				
					John Langdon
				
				
			